Case 1:20-cv-00735-MN-JLH Document 86 Filed 08/31/21 Page 1 of 14 PageID #: 1217




                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF DELAWARE

  COLUMBUS LIFE INSURANCE COMPANY,                )
                                                  )
                        Plaintiff,                )
                                                  )
         v.                                       )   C.A. No. 20-735 (MN)
                                                  )
  WILMINGTON TRUST COMPANY, as                    )
  Securities Intermediary,                        )
                                                  )
                        Defendant.                )

                                     MEMORANDUM OPINION


 Donald L. Gouge, Jr., DONALD L. GOUGE, JR., LLC, Wilmington, DE; Michael J. Miller, Joseph
 M. Kelleher, Philip J. Farinella, COZEN O’CONNOR, Philadelphia, PA – Attorneys for Plaintiff

 Kevin G. Abrams, John M. Seaman, ABRAMS & BAYLISS LLP, Wilmington, DE; Harry S. Davis,
 Robert E. Griffin, SCHULTE ROTH & ZABEL LLP, New York, NY; Aislinn K. Affinito, SCHULTE
 ROTH & ZABEL LLP, Washington, DC – Attorneys for Defendant




 August 31, 2021
 Wilmington, Delaware
Case 1:20-cv-00735-MN-JLH Document 86 Filed 08/31/21 Page 2 of 14 PageID #: 1218




 NOREIKA, U.S. DISTRICT JUDGE

        Presently before the Court are the objections (D.I. 77) of Defendant Wilmington Trust

 Company as Securities Intermediary (“Wilmington Trust”) to Magistrate Judge Hall’s May 6, 2021

 (D.I. 72) (“the Report”). The Report recommended dismissal of Wilmington Trust’s counterclaims

 for promissory estoppel and negligent misrepresentation and striking its affirmative defenses for

 laches, waiver and estoppel, and unclean hands. The Court has reviewed the Report (D.I. 72),

 Wilmington Trust’s objections (D.I. 77), and Plaintiff Columbus Life Insurance Company’s

 (“Columbus Life”) response thereto (D.I. 80), and the Court has considered de novo the objected-

 to portions of the Report, the relevant portions of Columbus Life’s motions to dismiss Wilmington

 Trust’s counterclaims (D.I. 15) and to strike the affirmative defenses (D.I. 16) and the supporting

 briefs (D.I. 17, 18), Wilmington Trust’s response to the motions (see D.I. 28) and Columbus Life’s

 reply (D.I. 32). The Court has also afforded reasoned consideration to unobjected to portions of

 the Report. See EEOC v. City of Long Branch, 866 F.3d 93, 99-100 (3d Cir. 2017). 1 For the

 reasons set forth below, Wilmington Trust’s objections are OVERRULED, and the Report is

 ADOPTED. Columbus Life’s motion to strike is GRANTED and Columbus Life’s motion to

 dismiss is GRANTED-IN-PART and DENIED-IN-PART.

 I      BACKGROUND

        There is no dispute that the Report correctly set out the factual and procedural background

 of this case. The Court adopts it and incorporates it below (D.I. 72 at 5-7):

                At issue in this action is a $5 million insurance policy on the life of
                Anthony Romano.



 1
        No objections were filed to the Report’s recommendation that the Court deny the motion
        to dismiss Count IV of Wilmington Trust’s counterclaims, which seeks return of all
        premiums paid on the life insurance policy at issue if it is declared void ab initio. The
        Court, finding no clear error on the face of the record, adopts the Report as to that issue.
Case 1:20-cv-00735-MN-JLH Document 86 Filed 08/31/21 Page 3 of 14 PageID #: 1219




             On June 24, 2004, Mr. Romano applied to Plaintiff Columbus Life
             Insurance Company (“Columbus Life”) for a life insurance policy
             on his own life (the “Policy”). (D.I. 10 (“Ans.”), Counterclaims
             (“CC”) ¶¶ 3, 18.) He set up a trust to be the owner and beneficiary
             of the Policy. (Id. ¶¶ 3, 20.) Columbus Life issued the Policy with
             the effective date backdated to May 23, 2004. (Id. ¶ 18.)

             The ownership and beneficial interest in the Policy was transferred
             several times. (Id. ¶¶ 22, 24, 26.) The latest transfer occurred in
             December 2016, when Defendant Wilmington Trust, N.A.
             (“Wilmington Trust”) submitted a change of ownership and
             beneficiary request. (Id. ¶ 27.) Columbus Life approved the transfer
             and it became effective on February 14, 2017. (Id.)

             When Wilmington Trust acquired the Policy, it was unaware that it
             was a [stranger-originated life insurance] STOLI policy. (Id. ¶¶ 28,
             55.) At the time of the transfer, Columbus Life did not indicate that
             it believed the Policy was void ab initio or that Wilmington Trust
             would not be entitled to payment of the death benefit. (Id. ¶ 28.) At
             some point, Columbus Life became suspicious that the Policy was
             illegal, but rather than reveal its suspicions, it continued to bill for
             and collect premium payments from Wilmington Trust. (Id. ¶¶ 23,
             29-33, 61.) Columbus Life also sent Wilmington Trust notices of
             premiums due and other notices, all of which suggested to
             Wilmington Trust that the Policy was valid and that Columbus Life
             would pay the death benefit when Mr. Romano died. (Id. ¶¶ 28-29,
             34-35.) In addition, Wilmington Trust “relied on the fact that
             Columbus’s approvals of the ownership and beneficiary changes on
             the Policy meant that the Policy would not be challenged when
             Mr. Romano died or at any other time.” (Id. ¶ 28.)

             Since the Policy’s issuance in 2004, Columbus Life has collected
             more than $5.4 million in premiums from Wilmington Trust and its
             predecessors. (Id. ¶ 37.) However, on July 19, 2019, Columbus Life
             sent Wilmington Trust a letter indicating that it was investigating
             whether the Policy was an illegal STOLI policy. (Id. ¶ 35.)

             Columbus Life filed this action on May 30, 2020. According to the
             Complaint, the Policy was obtained as part of a STOLI scheme and
             is therefore void. (D.I. 1, Ex. A (“Compl.”) ¶¶ 27-30.) The
             Complaint contains two counts. The first seeks a declaration that the
             Policy is void ab initio because it is an illegal human life wagering
             contract that violates the Delaware Constitution and state public
             policy. (Id. ¶¶ 34-38.) The second count seeks a declaration that the
             Policy is void ab initio for lack of an insurable interest under the




                                                2
Case 1:20-cv-00735-MN-JLH Document 86 Filed 08/31/21 Page 4 of 14 PageID #: 1220




                Delaware insurable interest statute, 18 Del. C. § 2704. (Id. ¶¶ 39-
                44.)

                Wilmington Trust’s Answer denies that the Policy is void. (Ans. ¶¶
                27-30, 38.) It further alleges that “Columbus has known for years of
                all of the circumstances supporting its allegations” that the Policy is
                void, but “concealed [its] plan [to challenge the Policy’s validity] . .
                . so it could continue to collect premiums believing it was doing so
                risk-free because it did not intend to pay the death benefit on the
                Policy.” (Id., CC ¶¶ 33, 36.)

                Wilmington Trust’s Answer sets forth five “affirmative defenses”:
                “failure to state a claim” (First Defense); “laches” (Second
                Defense); “waiver and estoppel” (Third Defense); “unclean hands”
                (Fourth Defense); and “additional defenses” (Fifth Defense). The
                Answer also contains five counterclaims. Count I is a breach of
                contract claim alleging that Columbus Life violated the no
                contestability clause of the Policy by contesting its validity more
                than two years after its effective date. (CC ¶¶ 48-43.) Count II
                alleges “breach of the implied covenant of good faith and fair
                dealing and bad faith.” (Id. ¶¶ 44-51.) Count III is pleaded in the
                alternative and alleges promissory estoppel. (Id. ¶¶ 52-58.) Count
                IV, also alleged in the alternative, seeks an automatic return of
                premiums or restitution for unjust enrichment. (Id. ¶¶ 59-64.) Count
                V alleges negligent misrepresentation. (Id. ¶¶ 65-71.)

                On September 1, 2020, Columbus Life filed a motion to strike
                Wilmington Trust’s Second, Third, and Fourth affirmative defenses
                (D.I. 16), and it filed a separate motion to dismiss Counts III, IV,
                and V of Wilmington Trust’s counterclaims (D.I. 15).

        Judge Hall heard argument on March 2, 2021 and issued the Report on May 6, 2021.

 Wilmington Trust timely objected.

 II.    LEGAL STANDARDS

        A.      Motion to Strike Pursuant to Rule 12(f)

        A court “may strike from a pleading an insufficient defense or any redundant, immaterial,

 impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f). “An affirmative defense is insufficient

 if it is not recognized as a defense to the cause of action.” U.S. ex rel. Spay v. CVS Caremark

 Corp., No. 09-4672, 2013 WL 1755214, at *1 (E.D. Pa. Apr. 24, 2013) (quoting Total



                                                   3
Case 1:20-cv-00735-MN-JLH Document 86 Filed 08/31/21 Page 5 of 14 PageID #: 1221




 Containment, Inc. v. Environ Prods., Inc., No. 91–7911, 1992 WL 208981, at *1 (E.D. Pa. Aug.

 19, 1992)). Motions to strike are generally “disfavored.” Symbol Techs., Inc. v. Aruba Networks,

 Inc., 609 F. Supp. 2d 353, 356 (D. Del. 2009) (citing Seidel v. Lee, 954 F. Supp. 810, 812 (D. Del.

 1996)). The Third Circuit has cautioned that “a court should not grant a motion to strike a defense

 unless the insufficiency of the defense is ‘clearly apparent.’” Cipollone v. Liggett Grp., Inc., 789

 F.2d 181, 188 (3d Cir. 1986). “When ruling on a motion to strike, the [c]ourt must construe all

 facts in favor of the nonmoving party and deny the motion if the defense is sufficient under law.”

 Symbol Techs., 609 F. Supp. 2d at 356 (quoting Procter & Gamble Co. v. Nabisco Brands, Inc.,

 697 F. Supp. 1360, 1362 (D. Del. 1988)) (internal quotations omitted).

        B.      Motion to Dismiss Pursuant to Rule 12(b)(6)

        When presented with a motion to dismiss for failure to state a claim pursuant to Rule

 12(b)(6), district courts conduct a two-part analysis. Fowler v. UPMC Shadyside, 578 F.3d 203,

 210 (3d Cir. 2009). First, the Court separates the factual and legal elements of a claim, accepting

 “all of the complaint’s well-pleaded facts as true, but [disregarding] any legal conclusions.” Id. at

 210–11. Second, the Court determines “whether the facts alleged in the complaint are sufficient

 to show . . . a ‘plausible claim for relief.’” Id. at 211 (quoting Ashcroft v. Iqbal, 556 U.S. 662, 679

 (2009)).

        “To survive a motion to dismiss, a civil plaintiff must allege facts that ‘raise a right to relief

 above the speculative level on the assumption that the allegations in the complaint are true (even

 if doubtful in fact).’” Victaulic Co. v. Tieman, 499 F.3d 227, 234 (3d Cir. 2007) (quoting Bell Atl.

 Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Dismissal under Rule 12(b)(6) is appropriate if a

 complaint does not contain “sufficient factual matter, accepted as true, to ‘state a claim to relief

 that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570); see also




                                                    4
Case 1:20-cv-00735-MN-JLH Document 86 Filed 08/31/21 Page 6 of 14 PageID #: 1222




 Fowler, 578 F.3d at 210. A claim is facially plausible “when the plaintiff pleads factual content

 that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

 alleged.” Iqbal, 556 U.S. at 678. The Court is not obligated to accept as true “bald assertions” or

 “unsupported conclusions and unwarranted inferences.” Morse v. Lower Merion Sch. Dist., 132

 F.3d 902, 906 (3d Cir. 1997); Schuylkill Energy Res., Inc. v. Pennsylvania Power & Light Co., 113

 F.3d 405, 417 (3d Cir. 1997). Instead, “[t]he complaint must state enough facts to raise a

 reasonable expectation that discovery will reveal evidence of [each] necessary element” of a

 plaintiff’s claim. Wilkerson v. New Media Tech. Charter Sch. Inc., 522 F.3d 315, 321 (3d Cir.

 2008) (internal quotation marks omitted).

 III.   DISCUSSION

        As the Report recognized, some background on STOLI policies, Delaware’s statute

 requiring an insurable interest, and the Delaware Supreme Court’s seminal decision in PHL

 Variable Ins. Co. v. Price Dawe 2006 Ins. Tr., ex rel. Christiana Bank & Tr. Co., 28 A.3d 1059,

 1071 (Del. 2011) (“Price Dawe”) is necessary. The Report’s recitation of these background issues

 (D.I. 72 at 1-4) is clear, fulsome and unobjected to. Thus, the Court will also adopt this section of

 the Report in full below:

        Since the initial creation of life insurance during the sixteenth century, speculators
        have sought to use insurance to wager on the lives of strangers.” [Price Dawe],
        28 A.3d 1059, 1069 (Del. 2011). In response to the practice, the law developed a
        requirement that a person seeking to take out a life insurance policy on another have
        some reason to want the insured to remain alive. That concept is now known as the
        “insurable interest” requirement. The United States Supreme Court has articulated
        the public policy behind the requirement as follows:

                [T]here must be a reasonable ground, founded upon the relations of
                the parties to each other, either pecuniary or of blood or affinity, to
                expect some benefit or advantage from the continuance of the life of
                the assured. Otherwise the contract is a mere wager, by which the
                party taking the policy is directly interested in the early death of the
                assured. Such policies have a tendency to create a desire for the



                                                   5
Case 1:20-cv-00735-MN-JLH Document 86 Filed 08/31/21 Page 7 of 14 PageID #: 1223




              event. They are, therefore, independently of any statute on the
              subject, condemned, as being against public policy.

       Warnock v. Davis, 104 U.S. 775, 779 (1881) …; see also Price Dawe, 28 A.3d at
       1069 (quoting Warnock); Baltimore Life Ins. Co. v. Floyd, 91 A. 653, 656 (Del.
       Super. Ct. 1914), aff’d, 94 A. 515 (1915) (“To avoid [the situation] in which a
       beneficiary may become interested in the early death of the insured, it is held that
       the insurance upon a life shall be effected and resorted to only for some benefit
       incident to or contemplated by the insured, and that insurance procured upon a life
       by one or in favor of one under circumstances of speculation or hazard amounts to
       a wager contract and is therefore void, upon the theory that it contravenes public
       policy.”).

       Like most states, Delaware has an insurable interest requirement. Price Dawe,
       28 A.3d at 1069-70. Pursuant to 18 Del. C. § 2704(a), subject to certain exceptions,
       “[1] [a]ny individual of competent legal capacity may procure or effect an
       insurance contract upon his or her own life or body for the benefit of any person,
       [2] but no person shall procure or cause to be procured any insurance contract upon
       the life or body of another individual unless the benefits under such contract are
       payable [i] to the individual insured or his or her personal representatives or [ii] to
       a person having, at the time when such contract was made, an insurable interest in
       the individual insured.” 18 Del. C. § 2704(a); Price Dawe, 28 A.3d at 1073. The
       first clause says that a person may take out an insurance policy on his own life and
       make it payable to anyone, even a stranger. Price Dawe, 28 A.3d at 1073. The
       second clause says that, if a policy is taken out on the life of another, the benefits
       must be payable to either (i) the person insured or his/her personal representative
       or (ii) someone who, at the time the insurance contract was made, had an “insurable
       interest” in the insured. Id. The statute defines those with an “insurable interest” to
       include, among others, “individuals related closely by blood or by law [who have
       a] substantial interest engendered by love and affection,” the trustee of a trust
       created and funded by the insured, and other individuals with “a lawful and
       substantial economic interest in having the life, health or bodily safety of the
       individual insured continue.” 18 Del. C. § 2704(c).

       The Delaware insurable interest statute does not bar a person from taking out a
       policy on his own life in good faith and then transferring it to someone without an
       insurable interest. Price Dawe, 28 A.3d at 1068, 1074. Because life insurance
       policies have value, and it is legal to transfer them, a secondary market for them
       has emerged. Over time, however, increased market demand for high-dollar
       policies led to some undesirable effects, as the Delaware Supreme Court concisely
       explained in 2011:

                     Over the last two decades [prior to 2011], . . . an active
              secondary market for life insurance, sometimes referred to as the life
              settlement industry, has emerged. This secondary market allows
              policy holders who no longer need life insurance to receive



                                                 6
Case 1:20-cv-00735-MN-JLH Document 86 Filed 08/31/21 Page 8 of 14 PageID #: 1224




              necessary cash during their lifetimes. The market provides a
              favorable alternative to allowing a policy to lapse, or receiving only
              the cash surrender value. The secondary market for life insurance is
              perfectly legal. Indeed, today it is highly regulated. In fact, most
              states have enacted statutes governing secondary market
              transactions, and all jurisdictions permit the transfer or sale of
              legitimately procured life insurance policies. Virtually all
              jurisdictions, nevertheless, still prohibit third parties from creating
              life insurance policies for the benefit of those who have no
              relationship to the insured. These policies, commonly known as
              “stranger originated life insurance,” or STOLI, lack an insurable
              interest and are thus an illegal wager on human life.

                      In approximately 2004, securitization emerged in the life
              settlement industry. Under this investment method, policies are
              pooled into an entity whose shares are then securitized and sold to
              investors. Securitization substantially increased the demand for life
              settlements, but did not affect the supply side, which remained
              constrained by a limited number of seniors who had unwanted
              policies of sufficiently high value. As a result, STOLI promoters
              sought to solve the supply problem by generating new, high value
              policies.

       Price Dawe, 28 A.3d at 1069-70. Since STOLI promotors could not legally take
       out life insurance policies for the benefit of investors who lacked an insurable
       interest, they concocted various schemes to conceal what they were up to. The
       details of the schemes vary, but the basic idea is that a “stranger” persuades a senior
       citizen to obtain a life insurance policy on his own life so that the policy can
       subsequently be transferred and sold in the market. To induce the senior to
       participate, the stranger may fund the policy premiums and may even pay
       compensation to the senior. Price Dawe, 28 A.3d at 1076.[2]

       In its seminal decision in Price Dawe in 2011, the Delaware Supreme Court held
       that life insurance policies procured via STOLI schemes violate the Delaware
       insurable interest requirement. According to the Court, “if [a] third party uses the
       insured as an instrumentality to procure [a life insurance] policy, then the third party
       is actually causing the policy to be procured, which the second clause of section
       2704(a) proscribes.” Id. at 1074. The Court further held that STOLI policies were
       void ab initio because they violate Delaware’s public policy against wagering and,



 2
       As the Eleventh Circuit has noted, participation in a STOLI scheme has been likened to
       “investing with the grim reaper.” Est. of Malkin v. Wells Fargo Bank, NA, 998 F.3d 1186,
       1194 (11th Cir. 2021) (citing Douglas R. Richmond, Investing with the Grim Reaper:
       Insurable Interest and Assignment in Life Insurance, 47 Tort Trial & Ins. Prac. L.J. 657
       (2012)).


                                                  7
Case 1:20-cv-00735-MN-JLH Document 86 Filed 08/31/21 Page 9 of 14 PageID #: 1225




        thus, cannot be enforced, “no matter what the intentions of the parties.” Id. at 1067-
        68.

        At issue, here, is whether the counterclaims and affirmative defenses subject to Wilmington

 Trust’s objections may be invoked against the issuer of a STOLI policy if that policy is void ab

 initio. The Report determined that they are not. Wilmington Trust objects to that determination

 on three grounds: (1) that the Report improperly recommends dismissal of the counterclaim for

 promissory estoppel; (2) that the Report erroneously concludes that Wilmington Trust’s negligent

 misrepresentation claim is not actionable, creating an inconsistency with the recent Delaware

 Superior Court decision in Kluener; and (3) that the Report misinterprets and misapplies Price

 Dawe and the public policy driving it in recommending the Court strike Wilmington Trust’s

 affirmative defenses. The Court addresses each of these objections in turn.

        A.      Promissory Estoppel (Count III of Wilmington Trust’s Counterclaims)

        Count III of Wilmington Trust’s counterclaims asserts promissory estoppel. Promissory

 estoppel “is an equitable remedy designed to enforce a contract in the interest of justice where

 some contract formation problem would otherwise prevent enforcement.” Esprit Health, LLC v.

 Univ. of Delaware, No. 13-1385-RGA, 2015 WL 4720577, at *6 (D. Del. Aug. 7, 2015) (quoting

 Weiss v. Northwest Broad., Inc., 140 F.Supp.2d 336, 344-45 (D. Del. 2001)). A promissory

 estoppel claim requires that “(i) a promise was made; (ii) it was the reasonable expectation of the

 promisor to induce action or forbearance on the part of the promisee; (iii) the promisee reasonably

 relied on the promise and took action to his detriment; and (iv) such promise is binding because

 injustice can be avoided only by enforcement of the promise.” Windsor I, LLC v. CWCapital Asset

 Mgmt. LLC, 238 A.3d 863, 876 (Del. Sept. 10, 2020) (quoting SIGA Techs., Inc. v. PharmAthene,

 Inc., 67 A.3d 330, 347-48 (Del. 2013)).




                                                  8
Case 1:20-cv-00735-MN-JLH Document 86 Filed 08/31/21 Page 10 of 14 PageID #: 1226




         “Promissory estoppel does not apply . . . where a fully integrated, enforceable contract

  governs the promise at issue.” Mosiman v. Madison Companies, LLC, No. 17-1517-CFC, 2019

  WL 203126, at *4 (D. Del. Jan. 15, 2019) (quoting SIGA Tech., Inc. v. PharAthene, Inc., 67 A.3d

  330, 348 (Del. 2013)). Thus, as the Report recognized: “If Columbus Life fails to prove that the

  Policy is unenforceable – that is, if a valid contract exists – then Wilmington Trust’s promissory

  estoppel claim loses as a matter of law. So the question is: can the doctrine of promissory estoppel

  be invoked against an insurer on a policy that has been held to be unenforceable because it violates

  public policy?” (D.I. 72 at 13). The Report answered “no” and recommended dismissal of Count

  III of the counterclaims.

         Wilmington Trust argues that dismissing the promissory estoppel counterclaim is

  inconsistent with several decisions in this District declining to dismiss promissory estoppel claims.

  (D.I. 77 at 3 (citing Sun Life Assurance Co. Can. v. U.S. Bank Nat’l Ass’n (“Sol II”), 2019 WL

  2151695, at *5 (D. Del. May 17, 2019); Sun Life Assurance Co. of Can. v. U.S. Bank Nat’l Ass’n

  (“Sol III”), 2019 WL 8353393, at *3 (D. Del. Dec. 30, 2019); PHL Variable Ins. Co. v. ESF QIF

  Trust (“Griggs”), 2013 WL 6869803, at *8 (D. Del. Dec. 30, 2013))). It acknowledges, however,

  that there is a split of authority on this issue. (See D.I. 72 at 5 (citing Wilmington Sav. Fund Soc’y,

  FSB v. PHL Variable Ins. Co. (“WSFS”), 2014 WL 1389974, at *12 (D. Del. Apr. 9, 2014); Sun

  Life Assurance Co. of Can. v. Wilmington Tr., Nat’l Ass’n (“De Bourbon”), 2018 WL 3805740, at

  *3 (Del. Super. Ct. Aug. 9, 2018); Sun Life Assurance Co. of Can. v. Wilmington Tr., Nat’l Ass’n

  (“Frankel”), 2019 Del. Super. LEXIS 2614, at *1-2 (Del. Super. Ct. Apr. 3, 2019))).

         Having reviewed all of the cited cases, the Court will dismiss Count III of the

  counterclaims. Through its promissory estoppel counterclaim, Wilmington Trust seeks to enforce

  the Policy should it be declared void. (D.I. 10 ¶ 58 (seeking payment of “the $5 million face




                                                    9
Case 1:20-cv-00735-MN-JLH Document 86 Filed 08/31/21 Page 11 of 14 PageID #: 1227




  amount on the Policy when it becomes due upon Mr. Romano’s death”)). 3 Should the Policy be

  deemed void ab initio, however, that requested relief would fall squarely within the prohibition of

  Price Dawe, i.e., that “[a] court may never enforce agreements void ab initio, no matter what the

  intentions of the parties.” Price Dawe, 28 A.3d at 1067 (quotation marks omitted). Although

  Wilmington Trust argues (D.I. 77 at 4 (citing Sol II)) that it is not seeking to enforce the agreement,

  but rather to hold Columbus Life to its promises, that is a distinction without a difference given

  that effect of holding Columbus Life to its promises to enforce an unenforceable agreement. 4

  Thus, Columbus Life’s motion to dismiss is granted as it pertains to this claim.

         B.      Negligent Misrepresentation (Count V of Wilmington Trust’s Counterclaims)

         To assert a claim for negligent misrepresentation, plaintiff must plead that ‘“(1) the

  defendant had a pecuniary duty to provide accurate information, (2) the defendant supplied false

  information, (3) the defendant failed to exercise reasonable care in obtaining or communicating

  the information, and (4) the plaintiff[s] suffered a pecuniary loss caused by justifiable reliance

  upon the false information.’” Otto Candies, LLC v. KPMG LLP, No. 2018-0435-MTZ, 2019 WL

  994050, at *17 (Del. Ch. Feb. 28, 2019) (quoting Steinman v. Levine, No. 19-107, 2002 WL

  31761252, at *15 (Del. Ch. Nov. 27, 2002), aff’d, 822 A.2d 397 (Del. 2003)). Here, Count V of

  Wilmington Trust’s counterclaims asserts negligent misrepresentation based on Columbus Life’s



  3
         In Count III, Wilmington Trust also seeks in the alternative that Columbus Life repay all
         premiums paid on the Policy since inception plus interest. (D.I. 10 ¶ 58). As to this relief,
         it appears to be the same relief sought in its claim for restitution in Count IV (see D.I. 10
         ¶ 64 (seeking “the value paid for the Policy, the value of all premiums paid on the Policy
         since inception, plus applicable interest, attorney’s fees, and other costs and damages”)),
         which has not been dismissed and which appears to be a more appropriate counterclaim for
         this relief.
  4
         Although in Sol II Chief Judge Stark did not dismiss the promissory estoppel claim, it is
         noteworthy that he did not allow the STOLI investor to use promissory estoppel to force
         the payment of the proceeds of a STOLI policy.


                                                    10
Case 1:20-cv-00735-MN-JLH Document 86 Filed 08/31/21 Page 12 of 14 PageID #: 1228




  purported “implicit suggestions that it intended to pay out on the Policy,” e.g., “billing for

  premiums, approving beneficiary changes, and . . . sending reports.” (D.I. 72 at 19, 20). The

  alleged damages are “the costs and expenses of litigating this case, the value paid for the Policy,

  the value of all premiums paid on the Policy since its inception, plus applicable interest and other

  costs and damages.” (D.I. 10 ¶ 71). The negligent misrepresentation claim is based on the

  relationship with Columbus Life that was created by the Policy.

          “[U]nder Delaware law, ‘in order to assert a tort claim along with a contract claim, the

  plaintiff must generally allege that the defendant violated an independent legal duty, apart from

  the duty imposed by contract.’” Audubon Eng’g Co., LLC v. Int’l Procurement & Contracting

  Grp., LLC, No. 13-1248-LPS, 2015 WL 4084053, at *4 (D. Del. July 6, 2015), aff’d, 647 F. App’x

  95 (3d Cir. 2016) (quoting Kuroda v. SPJS Holdings, L.L.C., 971 A.2d 872, 889 (Del. Ch. 2009)).

  Wilmington Trust, however, objects to this statement of the law, asserting that it “ignores the

  reasoning of the Delaware Superior Court in Columbus Life Ins. Co. v. Wilmington Tr. Co.

  (“Kluener”), 2021 WL 537117, at *6-7 (Del. Super. Ct. Feb. 15, 2021). The Court disagrees. In

  Kluener, Judge Wallace dismissed the defendants negligent misrepresentation claim for lack of

  jurisdiction and did not consider its legal viability. Thus, the Court does not read Kluener to be in

  conflict with dismissal of the negligent misrepresentation claim here. Moreover, that the fraud claim

  was allowed to proceed in Kluener does not change the analysis because Wilmington Trust has not

  asserted a fraud claim here. Indeed, as the Report recognized, should Wilmington Trust discover facts

  that would support a negligent misrepresentation claim – or a fraud claim – it may seek leave to amend

  its pleading.

          In sum, because the duty to provide the information asserted as the basis for the negligent

  misrepresentation claim arose from the contract, there can be no remedy in tort. And if the contract




                                                   11
Case 1:20-cv-00735-MN-JLH Document 86 Filed 08/31/21 Page 13 of 14 PageID #: 1229




  is void ab initio as against public policy, there can be no recovery on the contract. Therefore,

  Columbus Life’s motion to dismiss is granted as it pertains to this counterclaim.

         C.      Affirmative Defenses (Laches, Waiver, Estoppel and Unclean Hands)

         In its affirmative defenses, Wilmington Trust asserts laches, waiver and estoppel, and

  unclean hands. As with its promissory estoppel counterclaim, if the Policy is found to be valid,

  Columbus Life will pay the death benefit when it becomes due and those counterclaims and these

  affirmative defenses are moot. If, however, the Policy is found to be void ab initio for lack of

  insurable interest, Wilmington Trust’s challenged affirmative defenses cannot mandate

  enforcement of an otherwise unenforceable contract.            The Court disagrees that such a

  determination is inconsistent with the rationale and holding of Price Dawe.

         In Price Dawe, an insurer sought a declaration that a life insurance policy was void. The

  owner of the policy contended that the insurer was prohibited from bringing a court challenge

  because the (statutorily-required) two-year contestability period set forth in the policy had expired.

  Price Dawe, 28 A.3d at 1063-68. The Delaware Supreme Court rejected that argument, holding

  that the insurer could challenge the enforceability of the policy because “[a] court may never

  enforce agreements void ab initio.” Id. at 1067-68. Thus, the Court agrees with the Report that

  under the reasoning of Price Dawe, Wilmington Trust’s challenged affirmative defenses, which

  seek to enforce the Policy should it be deemed void ab initio, are impermissible as they seek relief

  that the Delaware Supreme Court says courts cannot give.

  IV.    CONCLUSION

         For the foregoing reasons, Wilmington Trust’s objections are OVERRULED and the

  Report is ADOPTED. Columbus Life’s motion to strike is GRANTED and Columbus Life’s




                                                   12
Case 1:20-cv-00735-MN-JLH Document 86 Filed 08/31/21 Page 14 of 14 PageID #: 1230




  motion to dismiss is GRANTED-IN-PART and DENIED-IN-PART. An appropriate order will be

  issued.




                                           13
